 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                           UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
13
14   WAYNE WILLIAM WRIGHT                    CASE NO.: 2:15-cv-05805-R-PJWx
                                             [Assigned to the Hon. Manuel L. Real]
15
                     Plaintiff,
16        v.                                 FINDINGS OF FACT AND
17   CHARLES L. BECK; MICHAEL N.             CONCLUSIONS OF LAW RE
                                             DEFENDANTS’ MOTION FOR
     FEUER; HEATHER AUBRY; RICHARD           SUMMARY JUDGMENT
18
     TOMPKINS; and JAMES EDWARDS;
19   CITY OF LOS ANGELES; and DOES 1-50,
20                        Defendants.
21
22
23
24
25
26
27
28



                          FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1         Following this Court’s grant of Summary Judgment in favor of Defendant on all
 2   claims on December 19, 2018 (Dkt. 179), Defendants respectfully submit the following
 3   Proposed Statement of Uncontroverted Facts and Conclusions of Law.
 4
     I. STATEMENT OF UNCONTROVERTED FACTS
 5
 6   No.    Uncontroverted Facts                               Supporting Evidence
 7   1      On September 16, 2004, LAPD arrested               Declaration of Detective
 8          Plaintiff after he agreed to sell, and gave        Richard Tompkins
 9          possession of, a firearm to undercover Detective (“Tompkins Decl.” at ¶3;
10          Edwards.                                           Declaration of Patricia Ursea
11                                                             (“Ursea Decl.”) at ¶2, Ex. A
12                                                             at p.4
13
14                                                             Plaintiff’s Genuine Disputes
15                                                             of Material Facts (PGDM)
16                                                             Dkt. 126-1) at p.2 (SUF 1)
17   2      Incident to that arrest, LAPD seized from          Tompkins Decl. at ¶4;
18          Plaintiff’s vehicle several thousand rounds of     Declaration of James
19          live ammunition, shotguns, and rifles.             Edwards (“Edwards Decl.”)
20                                                             at ¶4
21
22                                                             PGDM, Dkt 26-1 at p. 2 (SUF
23                                                             2)
24
25   3      After the arrest, LAPD obtained search warrants Tompkins Decl. at ¶5;
26          from Los Angeles Superior Court Judge Melvin       Defendants’ Request for
27          Sandvig to search Plaintiff’s house and various    Judicial Notice, filed
28          other locations.                                   concurrently, (“D-RJN”) Ex.

                                                   1
                               FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1   No.   Uncontroverted Facts                               Supporting Evidence
 2                                                            A
 3                                                            PGDM, Dkt 26-1 at p. 2 (SUF
 4                                                            3)
 5   4     In executing the search warrants issued by         Tompkins Decl. at ¶7
 6         Judge Sandvig, LAPD seized a total of 463
 7         firearms and other related items, including gun    PGDM, Dkt 26-1 at p. 2
 8         parts, ammunition, and documents related to        2-3 (SUF 3)
 9         firearm sales.
10   5     LAPD issued to Plaintiff “Receipt[s] for           Tompkins Decl. at ¶8;
11         Property Taken Into Custody” (Form 10.10.00)       Edwards Decl. at ¶7; D-RJN,
12         that listed all items seized by LAPD.              Ex. A
13
14                                                            PGDM, Dkt 26-1 at p.3 (SUF
15                                                            5)
16   6     Ventura County District Attorney’s Office filed    D-RJN, Ex. B at
17         three felony charges against Plaintiff.            CITY000123; Ursea Decl. at
18                                                            ¶2, Ex. A at p. 6
19
20                                                            PGDM, Dkt 26-1 at p. 3 (SUF
21                                                            6)
22   7     Plaintiff knowingly and voluntarily entered into   D-RJN, Ex. C; Ursea Decl. at
23         a deal in which he pled guilty to illegal          ¶2, Ex. A at p. 14
24         possession of an assault rifle under then-
25         California Penal Code § 12280(b) (which was        PGDM, Dkt 26-1 at p.3
26         reduced to a misdemeanor) in exchange for the      (SUF 7)
27         other charges being dismissed.
28


                                                2
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1   No.   Uncontroverted Facts                              Supporting Evidence
 2   8     One of the conditions of the plea deal was that   D-RJN, Ex. C; Ursea Decl. at
 3         any seized firearm that was not destroyed as      ¶2, Ex. A at p. 14
 4         “illegal” would “be sold once proof of            Ursea Decl. at ¶2, Ex. A at
 5         ownership has been provided pursuant to Los       pp. 10-11; 15-16
 6         Angeles Police Department Policy”.
 7                                                           PGDM, Dkt 26-1 at p.4 (SUF
 8                                                           8)
 9
10   9     In December 2006, Plaintiff filed in Ventura      D-RJN, Ex. D
11         County Superior Court a motion to return all
12         firearm and non-firearm property seized by        PGDM, Dkt 26-1 at p.4 (SUF
13         LAPD (“2006 Property Return Motion”).             9)
14
15   10    Ventura County Superior Court Judge Rebecca       D-RJN, Ex. B; Ursea Decl. at
16         S. Riley (the same judge who sentenced            ¶2, Ex. A at p.20
17         Plaintiff in August 2006) held a hearing on
18         Plaintiff’s motion on January 16, 2007.           PGDM, Dkt 26-1 at p.5-6
19                                                           (SUF 11)
20
21   11    On January 16, 2007, Judge Riley issued a         D-RJN, EX. F
22         ruling ordering the release of only non-firearm
23         items.                                            PGDM, Dkt 26-1 at p.6 (SUF
24                                                           12)
25   12    On August 31, 2011, Wright filed a Motion to      D-RJN, Ex. G
26         Return Property in Ventura County Superior
27         Court (“2011 Property Return Motion”).            PGDM, Dkt 26-1 at p.7 (SUF
28                                                           15)

                                               3
                           FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1   No.   Uncontroverted Facts                                Supporting Evidence
 2   13    Plaintiff filed a Reply in support of his 2011      D-RJN, Ex. I
 3         Property Return Motion and attached to it a
 4         document entitled “Affidavit of Wayne W.            PGDM, Dkt 26-1 at p.7-8
 5         Wright.”                                            (SUF 17)
 6   14    On September 29, 2011, Ventura County               D-RJN, Ex. B; Ursea Decl. at
 7         Superior Court Judge Ryan J. Wright conducted ¶2, Ex. A at p.39
 8         a hearing on Plaintiff’s motion.
 9                                                             PGDM, Dkt 26-1 at p.8 (SUF
10                                                             18)
11   15    On October 17, 2011, Judge Wright signed an         D-RJN, Ex. J; Ursea Decl. at
12         order authorizing the release of the 26 firearms.   ¶2, Ex. A at p.42
13
14                                                             PGDM, Dkt 26-1 at p.8 (SUF
15                                                             19)
16   16    On April 4, 2012, Judge Sandvig (the judge          D-RJN, Ex. K
17         who had issued the search warrants in 2004)
18         signed a disposition order (Form 10.18.00)          PGDM, Dkt 26-1 at p.9 (SUF
19         authorizing release of 114 items.                   24)
20   17    Plaintiff picked up items released in Judge         Ursea Decl. at ¶2, Ex. A at
21         Sandvig’s 2012 Order in several batches, in         pp.45-47; Edwards Decl. at
22         April and August 2012, and January 2013.            ¶35, Ex. D at CITY000649-
23                                                             693
24
25                                                             PGDM, Dkt 26-1 at p.9 (SUF
26                                                             25)
27   18    In December 16, 2013, Judge Sandvig signed an D-RJN, Ex. L
28         order for disposition (Form 10.18.00), which        PGDM, Dkt 26-1 at p.9-10

                                                4
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1   No.   Uncontroverted Facts                                  Supporting Evidence
 2         authorized the release of one additional firearm      (SUF 27)
 3         to Plaintiff; (2) authorized the remaining items
 4         to be released to LAPD, five subject to
 5         investigative hold (e.g., stolen firearms), and the
 6         rest for disposition.
 7   19    Firearms authorized for disposition under the         Edwards Decl. at ¶32, ¶33
 8         December 2013 order that were not under
 9         investigative hold were smelted in the ordinary       PGDM, Dkt 26-1 at p.10
10         course on June 12, 2014. One firearm under            (SUF 28)
11         investigative hold was smelted after June 12,
12         2014 when LAPD lifted the investigative hold.
13   20    The Los Angeles City Attorney’s Office,               Declaration of Heather Aubry
14         including Defendants Aubry and Feuer, had no          at ¶3; Edwards Decl. at ¶22;
15         role in reviewing the proof of ownership              Tompkins Decl. at ¶17
16         evidence, making determinations as to its
17         sufficiency, or the decisions as to which             Celotex Corp. v Catrett, 477
18         firearms should be retained and/or ultimately         U.S. 317, 323, 325 (1986)
19         destroyed.                                            (Defendants are under no
20         There is no evidence that Defendant Beck had          obligation to disprove
21         any involvement.                                      Plaintiff’s case); Devereaux v.
22                                                               Abbey, 263 F.3d 1070, 1076
23                                                               (9th Cir. 2001) (Defendants
24                                                               need only “point[] out” to the
25                                                               Court an “absence of
26                                                               evidence” supporting
27                                                               Plaintiff’s claim or claims.)
28                                                               (Citations omitted).

                                                5
                            FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1    No.    Uncontroverted Facts                                Supporting Evidence
 2                                                               PGDM, Dkt 26-1 at p.10-11
 3                                                               (SUF 29)
 4
 5   II. CONCLUSIONS OF LAW
 6
     A. Defendants Named In Their Individual Capacity Are Entitled To Qualified
 7
     Immunity.
 8
        1.   The doctrine of qualified immunity provides “government officials breathing
 9
     room to make reasonable but mistaken judgments;” it “protects ‘all but the plainly
10
     incompetent or those who knowingly violate the law.’” Ashcroft v. al-Kidd, 563 U.S.
11
     731,743 (2011) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
12
        2.   Qualified immunity applies “insofar as their conduct does not violate clearly
13
     established statutory or constitutional rights of which a reasonable person would have
14
     known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
15
        3.   Even if there is a question as to the legality of an officer’s conduct, the Court may
16
     nevertheless find that the conduct was “objectively reasonable” for purposes of qualified
17
     immunity. See Graham v. Connor, 490 U.S. 386, 397, 399 n.12 (1989) (objective
18
     reasonableness inquiry “may be relevant to the availability of the qualified immunity
19
     defense to monetary liability under § 1983”); Brosseau v. Haugen, 543 U.S. 194, 198
20
     (2004) (“Qualified immunity shields an officer from suit when she makes a decision that,
21
     even if constitutionally deficient, reasonably misapprehends the law governing the
22
     circumstances she confronted.”).
23
        4.   Defendants Edwards and Tompkins are entitled to qualified immunity because
24
     they acted in accordance with California law, LAPD policy, and court orders.
25
        5.   Defendant[s] Aubry, Feuer and Beck are entitled to qualified immunity because
26
     Plaintiff has provided no evidence that they played had a role in promulgating or
27
     enforcing the allegedly illegal policies by which his property was seized and some of it
28
     ultimately destroyed.

                                                  6
                              FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1   B. Plaintiff’s Fourteenth Amendment Rights Were Not Violated.
 2
        6. For seizures performed pursuant to warrant, due process requires only notice of
 3
     seized items and available post-seizure state law remedies. City of West Covina v.
 4
     Perkins, 525 U.S. 234, 240 (1999). The law enforcement agency has no obligation to
 5
     inform the owner of those specific remedies. Id. As the Supreme Court explained, “[o]nce
 6
     the property owner is informed that his property has been seized, he can turn to [] public
 7
     sources to learn about the remedial procedures available to him. The City need not take
 8
     other steps to inform him of his options.” Id. at 241. Plaintiff received notice the seized
 9
     items and later filed two property return motions under California law (which resulted in
10
     orders releasing some, but not all, of the items).
11
        7. In September 2018, the Los Angeles County Superior Court rejected the argument
12
     that additional notice is required before LAPD seeks a disposition order as inconsistent
13
     with Perkins and California law. As Judge Scott Gordon explained, “[n]otice is required
14
     only after the initial seizure.” Submitted Ruling Re: Complaint of Michel & Associates,
15
     P.C. at 7 (Sept. 18, 2018).
16
        8. The California Penal Code gives law enforcement the option to obtain disposition
17
     orders either from the court that issued the original search warrants or a different court
18
     with jurisdiction over the property at issue. Cal. Pen. Code §1536. LAPD obtained the
19
     2014 disposition order from Los Angeles Superior Court Judge Sandvig, who issued the
20
     original search warrants.
21
        9. LAPD Manual Volume 4, Section 565.10, which addresses disposition of evidence
22
     seized pursuant to a search warrant states, “[w]hen circumstances are such that a court
23
     order for disposition is needed, the investigating officer shall prepare an original and two
24
     copies of a Court Order for Search Warrant Property, Form 10.18, and present them for
25
     signature to the magistrate who issued the warrant, or to the presiding judge when the
26
     magistrate is unavailable.” Thus, Defendants complied with both California law and
27
     LAPD policy by returning to the Los Angeles County Superior Court to obtain the
28
     disposition order, and Plaintiff has provided no authority requiring additional process

                                                     7
                                 FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1   before final disposition of seized property in police custody.
 2      10. Plaintiff does not dispute that he received notice of the seized property or that
 3   California law provides adequate post-deprivation remedies.
 4      11. Defendants complied with both California law and LAPD policy by returning to
 5   the Los Angeles County Superior Court to obtain the disposition order, and Plaintiff has
 6   provided no authority requiring additional process before final disposition of seized
 7   property in police custody.
 8      12. Accordingly, there is no genuine dispute of material fact, and Defendants are
 9   entitled to judgment as a matter of law on Plaintiff’s Fourteenth Amendment Due Process
10   claim.
11
     C. Plaintiff’s Fourth Amendment Rights Were Not Violated.
12
        13. The Fourth Amendment protects “[t]he right of the people to be secure in their
13
     persons, houses, papers, and effects, against unreasonable search and seizures…” U.S.
14
     Const. amend. IV.
15
        14. In determining whether a seizure violates the Fourth Amendment, the Court must
16
     conduct a fact specific inquiry in which it weighs the nature of the individual’s interest in
17
     the property against the government’s interest in seizing it. United States v. Place, 462
18
     U.S. 696, 703 (1983). The ultimate question in a case such as this is whether the law
19
     enforcement agency’s conduct was “reasonable.” See, e.g., id.
20
        15. Even when a seizure is initially reasonable, “a seizure lawful at its inception can
21
     nevertheless violate the Fourth Amendment because the manner of execution
22
     unreasonably infringes possessory interests protected by the Fourth Amendment[.]”
23
     United States v. Jacobsen, 466 U.S. 109, 124 (1984). “A seizure is justified under the
24
     Fourth Amendment only to the extent that the government’s justification holds force.
25
     Thereafter, the government must cease the seizure or secure a new justification.”
26
     Brewster v. Beck, 859 F.3d 1194, 1197 (9th Cir. 2017). Thus, an initially lawful seizure
27
     may later become unlawful due to an unreasonable refusal to release the seized property
28
     or an unreasonable decision to dispose of the property.

                                                  8
                              FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1      16. An important factor in determining the nature of an individual’s possessory
 2   interest under the Fourth Amendment is “whether the individual consented to a seizure
 3   and search.” U.S. v. Sullivan, 797 F.3d 623, 633 (9th Cir. 2015) (citations omitted). See
 4   also Puckett v. United States, 556 U.S. 129, 137 (2009) (“[P]lea bargains are essentially
 5   contracts.”); Cuero v. Cate, 850 F.3d 1019, 1024 (9th Cir. 2017) (plea bargains are
 6   contracts under California law).
 7      17. Where a person consents to search and seizure, no possessory interest has been
 8   infringed because valid consent, by definition, requires voluntary tender of property.”
 9   Sullivan, 797 F.3d at 633 (internal quotations omitted).
10      18. Absent a court order, law enforcement cannot release firearms seized pursuant to
11   a warrant. Cal. Penal Code §§ 1528, 1536. None of the court orders in this case released
12   the items that LAPD retained or destroyed.
13      19. Although California Evidence Code Section 637 creates a presumption that “[t]he
14   things which a person possesses are presumed to be owned by him,” that presumption
15   only applies in actions before a California court. Cal. Evid. Code § 300. The Evidence
16   Code does not apply to LAPD determinations of ownership or its disposition of seized
17   property pursuant to a court order.
18      20. Plaintiff submitted affidavits and other evidence regarding his allegedly lawful
19   ownership, but that evidence was found to be unconvincing by LAPD except as it applied
20   to the items that were released to Wright. However, neither California law nor LAPD
21   policy requires a law enforcement agency to accept a person’s sworn affidavits as
22   conclusive proof that he or she owns seized property.
23      21. LAPD’s refusal to return certain items of seized property in the absence of a court
24   order to do so was reasonable as a matter of law.
25      22. Accordingly, there is no genuine dispute of material fact, and Defendants are
26   entitled to judgment as a matter of law on Plaintiff’s Fourth Amendment claim.
27   D. Plaintiff’s “Failure to Train” Claim Fails As a Matter of Law
28      23. Liability under 42 U.S.C. section 1983 may be imposed on a local government

                                                  9
                              FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1   only when its official policies or customs cause their employees to violate another’s
 2   constitutional rights. See, e.g., Monell v. N.Y.C. Dept. of Soc. Servs., 436 U.S. 658, 691
 3   (1978). Plaintiff’s failure to train claim is derivative of his claims under the Fourth and
 4   Fourteenth Amendments. Because summary judgment is granted in favor of Defendants
 5   on those claims, Plaintiff’s failure to train claim must also fail as a matter of law.
 6
 7
 8
     Dated: January 30, 2019                 ____________________________________
 9
                                             The Honorable Manuel L. Real
10
                                             UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  10
                               FINDINGS OF FACT AND CONCLUSIONS OF LAW
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
